Exhibit 10.3

Execution Version

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT (this “Agreement”), dated as of January 28, 2008 is
by and among Bank of America, N.A., in its capacity as administrative agent and
collateral agent for the Secured Parties under the below-described Credit
Agreement (the “Agent”), Citibank, N.A. (including any successor administrative
agent under the below-described Bridge Loan Agreement, the “Bridge Agent”), in
its capacity as administrative agent under the below-described Bridge Loan
Agreement, each Additional Contributing Agent (as defined below) from time to
time party hereto and, upon the execution of a counterpart to this Agreement
following the execution of the below-described Indenture, U.S. Bank National
Association (including any successor trustee under the below-described
Indenture, the “Notes Trustee”), in its capacity as Trustee under the
below-described Indenture.

R E C I T A L S

A. Harrah’s Operating Company, Inc., a Delaware corporation (the “Borrower”), is
a party to that certain Credit Agreement (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), dated as of the date hereof, among the Borrower, Hamlet Merger
Inc., a Delaware corporation (to be merged with and into Harrah’s Entertainment,
Inc. (“Holdings”)), the Agent, the lenders from time to time party thereto (the
“Lenders”) and the other agents from time to time party thereto, pursuant to
which, among other things, the Lenders have agreed, subject to the terms and
conditions set forth in the Credit Agreement, to make certain loans and
financial accommodations to the Borrower. Capitalized terms used herein but not
otherwise defined shall have the meanings set forth in the Credit Agreement;
provided that, after consummation of any Refinancing, such terms shall have the
meaning corresponding to any analogous terms set forth in the Refinancing Loan
Documents.

B. The Borrower, certain domestic subsidiaries of the Borrower (the “Subsidiary
Guarantors”) and the Notes Trustee are expected to enter into an indenture,
dated on or about February 4, 2008 (as the same may be amended, supplemented,
restated or otherwise modified from time to time as permitted hereunder, the
“Indenture”) pursuant to which the Borrower will issue senior unsecured notes
(the “Notes” as the same may be amended, supplemented, restated or otherwise
modified from time to time as permitted hereunder and including any notes issued
in exchange or substitution therefor), and pursuant to which Holdings and the
Subsidiary Guarantors will guarantee the Borrower’s obligations under the Notes
(the guarantees issued by the Subsidiary Guarantors being referred to as the
“Note Guarantees”).



--------------------------------------------------------------------------------

C. The Borrower has entered into that certain Senior Unsecured Interim Loan
Agreement (as the same may be amended, supplemented, restated or otherwise
modified from time to time, the “Bridge Loan Agreement”), dated as of the date
hereof, among the Borrower, the Bridge Agent, the lenders from time to time
party thereto and the other agents from time to time party thereto, pursuant to
which, among other things, the lenders have agreed, subject to the terms and
conditions set forth in the Bridge Loan Agreement, to make loans to the
Borrower. Holding and the Subsidiary Guarantors have guaranteed the obligations
of the Borrower under the Bridge Loan Agreement pursuant to a Guarantee dated
the dated hereof among the Subsidiary Guarantors and the Bridge Agent (as the
same may be amended, supplemented, restated or otherwise modified from time to
time, and with respect to the Subsidiary Guarantors only, the “Bridge Guarantee”
and, together with the Note Guarantees, the “Guarantees”)

D. Pursuant to this Agreement, the Borrower may, from time to time, designate
certain additional Indebtedness of the Borrower and the Subsidiary Guarantors as
“Additional Contributing Indebtedness” by executing and delivering an Additional
Contributing Indebtedness Designation and by complying with the procedures set
forth in Section 7, and any Additional Contributing Agent therefor shall
thereafter constitute a Contributing Agent, for all purposes under this
Agreement.

E. As an inducement to and as one of the conditions precedent to the agreement
of the Agent, the Lenders and the other agents party thereto to consummate the
transactions contemplated by the Credit Agreement, such parties required the
execution and delivery of this Agreement by the Notes Trustee and the Bridge
Agent.

NOW, THEREFORE, in order to induce the Agent and the Lenders to consummate the
transactions contemplated by the Credit Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto hereby agree as follows:

1. Definitions. The following terms shall have the following meanings in this
Agreement:

“Additional Contributing Agent” shall mean any one or more agents, trustees or
other representatives for or of any one or more Additional Contributing
Creditors, and shall include any successor thereto, as well as any person
designated as an “Agent” under any Additional Contributing Facility.

“Additional Contributing Creditors” shall mean one or more holders of Additional
Contributing Indebtedness (or commitments therefor) that is or may be incurred
under one or more Additional Contributing Facilities.

“Additional Contributing Facilities” shall mean any one or more agreements,
instruments and documents under which any Additional Contributing Indebtedness
is or may be incurred, including without limitation any credit agreements, loan
agreements, indentures or other financing agreements, in each case as the same
may be amended, modified or supplemented from time to time, together with any
other agreement extending the maturity of, consolidating, restructuring,
refunding, replacing or refinancing all or any portion of the

 

2



--------------------------------------------------------------------------------

Additional Contributing Indebtedness, whether by the same or any other lender,
debtholder or group of lenders or debtholders, or the same or any other agent,
trustee or representative therefor, and whether or not increasing the amount of
any Indebtedness that may be incurred thereunder.

“Additional Contributing Indebtedness” shall mean any Indebtedness that is
designated as “Additional Contributing Indebtedness” by the Borrower pursuant to
an Additional Contributing Indebtedness Designation and in compliance with the
procedures set forth in Section 7.

“Additional Contributing Indebtedness Designation” shall mean a certificate of
the Borrower with respect to Additional Contributing Indebtedness, substantially
in the form of Exhibit A.

“Additional Contributing Indebtedness Joinder” shall mean a joinder agreement
executed by one or more Additional Contributing Agents in respect of any
Additional Contributing Indebtedness subject to an Additional Contributing
Indebtedness Designation on behalf of one or more Additional Contributing
Creditors in respect of such Additional Contributing Indebtedness, substantially
in the form of Exhibit B.

“Additional Effective Date” shall have the meaning ascribed to such term in
Section 7(b) hereof.

“Agent” shall have the meaning ascribed to such term in the preamble of this
Agreement; provided, that, after the consummation of any Refinancing, the term
“Agent” shall refer to any Person appointed by the Secured Parties, as agent for
themselves for the purposes of this Agreement pursuant to the terms of the
Refinancing Loan Documents.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

“Borrower” shall have the meaning ascribed to such term in the recitals hereto.

“Bridge Agent” shall mean the Bridge Agent which is signatory to this Agreement
and any other successor Bridge Agent pursuant to the terms of the Bridge Loan
Agreement.

“Bridge Guarantee” shall have the meaning ascribed to such term in the recitals
hereto.

“Bridge Loan Agreement” shall have the meaning ascribed to such term in the
recitals hereto.

“Contributing Agents” shall mean the Notes Trustee, the Bridge Agent and any
Additional Contributing Agents.

 

3



--------------------------------------------------------------------------------

“Contributing Creditors” shall mean the Notes Trustee, the holders of the Notes,
the Bridge Agent, the lenders and other agents under the Bridge Loan Agreement,
any Additional Contributing Agents and any Additional Contributing Creditors.

“Contributing Indebtedness” shall mean all of the obligations of the Borrower
and the Subsidiary Guarantors under the Notes, the Note Guarantees, the
Indenture, the Bridge Loan Agreement, the Bridge Guarantee and any Additional
Contributing Facilities and all other amounts and other obligations now or
hereafter owed by the Borrower or the Subsidiary Guarantors to the Contributing
Creditors pursuant to any Contributing Indebtedness Documents.

“Contributing Indebtedness Documents” shall mean the Notes, the Note Guarantees,
the Indenture, the Bridge Loan Agreement, the Bridge Guarantee, any Additional
Contributing Facilities and all other documents, agreements and instruments
evidencing, securing or pertaining to any portion of the Contributing
Indebtedness, in each case as amended, supplemented, restated or otherwise
modified from time to time.

“Credit Agreement” shall have the meaning ascribed to such term in the recitals
hereto, it being understood that following a Refinancing, all references to the
Credit Agreement shall be deemed to refer to any Refinancing Loan Documents.

“Credit Agreement Indebtedness” shall mean the “Obligations,” as such term is
defined in the Collateral Agreement or any such analogous term in the
Refinancing Loan Documents; provided that any such Obligations were permitted to
be incurred pursuant to the terms of the Contributing Indebtedness Documents.

“Guarantees” shall have the meaning ascribed to such term in the recitals hereto
and shall also include any other guarantee by any Subsidiary Guarantor of the
Notes, the obligations under the Bridge Loan Agreement or any other Contributing
Indebtedness.

“Holdings” shall have the meaning ascribed to such term in the recitals hereto.

“Indenture” shall have the meaning ascribed to such term in the recitals hereto.

“Insolvency or Liquidation Proceeding” shall mean:

(1) any case commenced by or against any Subsidiary Guarantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of any Subsidiary
Guarantor, any receivership or assignment for the benefit of creditors relating
to any Subsidiary Guarantor or any similar case or proceeding relative to any
Subsidiary Guarantor or its creditors, as such, in each case whether or not
voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to any Subsidiary Guarantor, in each case whether or
not voluntary and whether or not involving bankruptcy or insolvency; or

 

4



--------------------------------------------------------------------------------

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of any Subsidiary Guarantor are determined and any payment or
distribution is or may be made on account of such claims.

“Lender or Lenders” shall have the meaning ascribed to such term in the Recitals
hereto.

“Note Guarantees” shall have the meaning ascribed to such term in the recitals
hereto.

“Notes” shall have the meaning ascribed to such term in the recitals hereto.

“Notes Trustee” shall mean the Notes Trustee which is signatory to this
Agreement and any other successor Notes Trustee pursuant to the terms of the
Indenture.

“Paid in Full” or “Payment in Full” shall mean the indefeasible payment in full
in cash of the Credit Agreement Indebtedness and termination of all commitments
under the Loan Documents or Refinancing Loan Documents, as applicable.

“Recovery” shall have the meaning set forth in Section 19 hereof.

“Refinancing” shall mean any refinancing of the Credit Agreement Indebtedness
under the Loan Documents (and, for the avoidance of doubt, shall include any
refinancing of the Credit Agreement Indebtedness under the Refinancing Loan
Documents) pursuant to Refinancing Loan Documents.

“Refinancing Loan Documents” shall mean any financing documentation which
replaces the Loan Documents and pursuant to which the Credit Agreement
Indebtedness under the Loan Documents is refinanced, as such financing
documentation may be amended, supplemented, restated or otherwise modified from
time to time.

“Subsidiary Guarantors” shall have the meaning ascribed to such term in the
recitals hereto and shall also include any other Subsidiary of the Borrower
which at any time has provided a guarantee of the Notes, the obligations under
the Bridge Loan Agreement or any other Contributing Indebtedness.

2. Turnover of Payments. If any payment (whether made in cash, securities or
other property) is received by any Contributing Creditor from any Subsidiary
Guarantor on account of the Contributing Indebtedness (including any payment in
any Insolvency or Liquidation Proceeding received on account of any Guarantee)
at any time prior to the Payment in Full of the Credit Agreement Indebtedness,
such payment shall not be commingled with any asset of such Contributing
Creditor, shall be held in trust by such Contributing Creditor for the benefit
of the Secured Parties and shall be applied as follows:

(a) any portion of such payment representing Collateral or proceeds of
Collateral shall be distributed as follows: first, to the Agent, for the benefit
of the

 

5



--------------------------------------------------------------------------------

Secured Parties, for application (in accordance with the Credit Agreement) to
the payment of the Credit Agreement Indebtedness then remaining unpaid, until
the Credit Agreement Indebtedness is Paid in Full and second, to the
Contributing Agents, for the benefit of the Contributing Creditors, to the
payment of the Contributing Indebtedness (on a pro rata basis in accordance with
the outstanding amounts of Contributing Indebtedness under the various
Contributing Indebtedness Documents) in accordance with the terms of the
Contributing Indebtedness Documents; and

(b) any portion of such payment not representing Collateral or proceeds of
Collateral shall be distributed to the Agent, for the benefit of the Secured
Parties, and the Contributing Agents, for the benefit of the Contributing
Creditors, on a pro rata basis in accordance with the outstanding amounts of
Credit Agreement Indebtedness and Contributing Indebtedness for application (in
accordance with the Credit Agreement and the Contributing Indebtedness
Documents) to the payment of the Credit Agreement Indebtedness and Contributing
Indebtedness then remaining unpaid.

Without limiting the generality of the foregoing, if any Contributing Agent
receives any payment that the other Contributing Creditors would not be entitled
to retain in accordance with the foregoing, such Contributing Agent shall not
distribute such payment to such other Contributing Creditors, but shall instead
pay it over to the Agent as described above.

Notwithstanding anything to the contrary in this Agreement, each Contributing
Agent shall retain all rights to payment of its fees and expenses, and the
priority with respect thereto, in accordance with the provisions of the
applicable Contributing Indebtedness Documents.

Determinations as to whether a payment or any portion thereof represents
Collateral or proceeds of Collateral shall be made by the Agent in its
reasonable judgment.

For the avoidance of doubt, nothing in this Section 2 shall prevent the holders
of Contributing Indebtedness from receiving amounts paid from the Borrower as a
result of any distribution from the Subsidiary Guarantors that is not directly
or indirectly in connection with the enforcement of any Guarantee or an
Insolvency or Liquidation Proceeding.

Each holder of a Note or any other Contributing Indebtedness, by purchasing or
accepting a Note issued pursuant to the Indenture or any other Contributing
Indebtedness Documents will automatically be bound by the provisions of this
Section 2 and the other provisions of this Agreement.

 

6



--------------------------------------------------------------------------------

In furtherance of the foregoing, the Indenture, the Bridge Loan Agreement, the
Guarantees and any other applicable Contributing Indebtedness Documents shall
contain a legend to substantially the following effect:

“The terms of this agreement are subject to the terms of the Intercreditor
Agreement, dated as of January 28, 2008, by and among Bank of America, N.A.,
U.S. Bank National Association, Citibank, N.A. and the other parties thereto
from time to time.”

3. Continued Effectiveness of this Agreement; Modifications to Credit Agreement
Indebtedness.

(a) The terms of this Agreement, and the rights and the obligations of the
Contributing Creditors and the Secured Parties arising hereunder, shall not be
affected, modified or impaired in any manner or to any extent by: (i) any
amendment, modification or waiver of or supplement to any Loan Document,
Refinancing Loan Document or Contributing Indebtedness Document; (ii) the
validity or enforceability of any of such documents; or (iii) any exercise or
non-exercise of any right, power or remedy under or in respect of the Credit
Agreement Indebtedness or the Contributing Indebtedness or any of the
instruments or documents referred to in clause (i) above.

(b) The Agent and the other Secured Parties may at any time and from time to
time without the consent of or notice to any Contributing Creditor, without
incurring liability to any Contributing Creditor and without impairing or
releasing the obligations of any Contributing Creditor under this Agreement,
change the manner or place of payment or extend the time of payment of or renew
or alter any Credit Agreement Indebtedness, or amend, supplement, restate or
otherwise modify in any manner any Loan Document or Refinancing Loan Document.

4. Cumulative Rights, No Waivers. Each and every right, remedy and power granted
to the Agent hereunder shall be cumulative and in addition to any other right,
remedy or power specifically granted herein, in the Credit Agreement or the
other Loan Documents now or hereafter existing in equity, at law, by virtue of
statute or otherwise, and may be exercised by the Agent, from time to time,
concurrently or independently and as often and in such order as the Agent may
deem expedient. Any failure or delay on the part of the Agent in exercising any
such right, remedy or power, or abandonment or discontinuance of steps to
enforce the same, shall not operate as a waiver thereof or affect the Agent’s
right thereafter to exercise the same, and any single or partial exercise of any
such right, remedy or power shall not preclude any other or further exercise
thereof or the exercise of any other right, remedy or power, and no such
failure, delay, abandonment or single or partial exercise of the Agent’s or any
Secured Party’s rights hereunder shall be deemed to establish a custom or course
of dealing or performance among the parties hereto.

5. Amendments. No amendment or modification of any of the provisions of this
Agreement shall be effective unless the same shall be in writing and signed by
the Agent and each Contributing Agent. It is understood that the Agent is
authorized to consent to any such amendment or modification with the consent of
the “Required Lenders” under and as defined in the Credit Agreement (or any
analgous term under any Refinancing Loan Document), and that each Contributing
Agent is authorized to consent to any such amendment or modification with the
consent of applicable percentage of the Contributing Creditors as shall be
required by the applicable Contributing Indebtedness Documents.

 

7



--------------------------------------------------------------------------------

6. Additional Documents and Actions. Each Contributing Agent at any time, and
from time to time, after the execution and delivery of this Agreement, upon the
reasonable request of the Agent and at the expense of the Borrower, promptly
will execute and deliver such further documents and do such further acts and
things as the Agent may reasonably request in order to effect fully the purposes
of this Agreement.

7. Designation of Additional Contributing Indebtedness; Joinder of Additional
Contributing Agents.

(a) The Borrower may (and shall if required by the terms of the Credit
Agreement) designate additional Indebtedness as Additional Contributing
Indebtedness for purposes of this Agreement, upon complying with the following
conditions:

(1) one or more Additional Contributing Agents for one or more Additional
Contributing Creditors in respect of such Additional Contributing Indebtedness
shall have executed the Additional Contributing Indebtedness Joinder with
respect to such Additional Contributing Indebtedness, and the Borrower or any
such Additional Contributing Agent shall have delivered such executed Additional
Contributing Indebtedness Joinder to the Agent;

(2) the Borrower shall have delivered to the Agent complete and correct copies
of all documentation that will govern such Additional Contributing Indebtedness
upon giving effect to such designation (which may be unexecuted copies of such
documents to be executed and delivered concurrently with the effectiveness of
such designation); and

(3) the Borrower shall have executed and delivered to the Agent the Additional
Contributing Indebtedness Designation with respect to such Additional
Contributing Indebtedness.

(b) Upon satisfaction of the conditions specified in the preceding Section 7(a),
the designated Additional Contributing Indebtedness shall constitute “Additional
Contributing Indebtedness”, any Additional Contributing Facility under which
such Additional Contributing Indebtedness is or may be incurred shall constitute
an “Additional Contributing Facility”, any holder of such Additional
Contributing Indebtedness or other applicable Additional Contributing Creditor
shall constitute an “Additional Contributing Creditor”, and any Additional
Contributing Agent for any such Additional Contributing Creditor shall
constitute an “Additional Contributing Agent” for all purposes under this
Agreement. The date on which such conditions specified in clause (a) shall have
been satisfied with respect to any Additional Contributing Indebtedness is
herein called the “Additional Effective Date” with respect to such Additional
Contributing Indebtedness. Prior to the Additional Effective Date with respect
to any Additional Contributing Indebtedness, all references herein to Additional
Contributing Indebtedness shall be deemed not

 

8



--------------------------------------------------------------------------------

to take into account such Additional Contributing Indebtedness, and the rights
and obligations of the Agent and the Contributing Creditors shall be determined
on the basis that such Additional Contributing Indebtedness is not then
designated. On and after the Additional Effective Date with respect to such
Additional Contributing Indebtedness, all references herein to Additional
Contributing Indebtedness shall be deemed to take into account such Additional
Contributing Indebtedness, and the rights and obligations of the Agent and the
Contributing Creditors then party to this Agreement shall be determined on the
basis that such Additional Contributing Indebtedness is then designated.

(c) To the extent any additional Indebtedness intended to be designated as
Additional Contributing Indebtedness is incurred directly by one or more
Subsidiary Guarantors and not the Borrower, then either, at the option of the
Agent (after consultation with the Borrower), (1) this Agreement may be amended
(without the consent of any Contributing Creditor) to include such Indebtedness
and to reflect such changes as the Agent (after consultation with the Borrower)
reasonably determines are necessary to accommodate the inclusion of such
Indebtedness; provided that any such amendment which would adversely affect the
rights or duties of any Contributing Agent shall require the consent of such
Contributing Agent or (2) a separate intercreditor agreement may be entered into
with respect to such Indebtedness on substantially the terms set forth herein
with such changes as the Agent (after consultation with the Borrower) reasonably
determines are necessary to accommodate the inclusion of such Indebtedness.

8. Notices. All notices and communications under this Agreement shall be in
writing and shall be (i) delivered in person, (ii) mailed, postage prepaid,
either by registered or certified mail, return receipt requested,
(iii) delivered by overnight express courier, or (iv) sent by telecopy (with
such telecopy to be confirmed promptly in writing sent in accordance with (i),
(ii) or (iii) above), addressed in each case as follows:

 

If to the Notes Trustee:   

U.S. Bank National Association

60 Livingston Avenue

St. Paul, Minnesota 55107-1419

Attention: Corporate Trust Services,

                  Raymond S. Haverstock

Telecopy: (651) 495-8097

If to the Bridge Agent:   

Citibank, N.A.

2 Penns Way

Suite 100

New Castle, DE 19720

Attention: Oswin Joseph

Telecopy: (212) 994-0961

 

9



--------------------------------------------------------------------------------

If to the Agent:   

Bank of America, N.A.

Mail Code: TX1-492-14-11

Bank of America Plaza

901 Main Street

Dallas, Texas 75202-3714

Attention: Ronaldo Naval

                  Agency Management Officer

Telecopy: (877) 511-6124

A copy of each such notice shall be given to:   

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

Attention: James J. Clark

Telecopy: (212) 269-5420

 

and

  

Harrah’s Operating Company, Inc.

One Caesars Palace Drive

Las Vegas, Nevada 89101-8969

Attention: Michael Cohen

                  Associate General Counsel and

                  Corporate Secretary

Telecopy: (702) 494-4323

 

and

  

O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, NY 10036

Attention: Gregory Ezring

Telecopy: (212) 326-2061

or to any other address, as to any of the parties hereto, as such party shall
designate in a written notice to the other parties hereto. All notices sent
pursuant to the terms of this Section 8 shall be deemed received (i) if
personally delivered, then on the Business Day of delivery, (ii) if sent by
overnight, express carrier, on the next Business Day immediately following the
day sent, (iii) if sent by registered or certified mail, on the earlier of the
third Business Day following the day sent or when actually received or (iv) if
delivered by telecopy, on the date of transmission if transmitted on a Business
Day before 4:00 p.m. New York time, otherwise on the next Business Day.

 

10



--------------------------------------------------------------------------------

9. Severability. In the event that any provision of this Agreement is deemed to
be invalid by reason of the operation of any law or by reason of the
interpretation placed thereon by any court or governmental authority, this
Agreement shall be construed as not containing such provision and the invalidity
of such provision shall not affect the validity of any other provisions hereof,
and any and all other provisions hereof which otherwise are lawful and valid
shall remain in full force and effect.

10. Successors and Assigns. This Agreement shall inure to the benefit of the
successors and assigns of the Agent and shall be binding upon the successors and
assigns of the Contributing Agents.

11. Counterparts; Effectiveness. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall be one and the same instrument. Notwithstanding anything to
the contrary herein, this Agreement shall not be binding on the Notes Trustee
until such time as the Notes Trustee executes a counterpart to this Agreement.
This Agreement shall be effective on the date hereof, however, with respect to
the Agent and the Bridge Agent.

12. Defines Rights of Creditors; Subrogation. Subject to the Payment in Full of
the Credit Agreement Indebtedness, in the event and to the extent cash, property
or securities otherwise payable or deliverable to Contributing Creditors shall
have been applied pursuant to this Agreement to the payment of Credit Agreement
Indebtedness, then and in each such event, the Contributing Creditors shall be
subrogated to the rights of the Secured Parties to receive any further payment
or distribution in respect of or applicable to such Indebtedness; and, for the
purposes of such subrogation, no payment or distribution to the Secured Parties
of any cash, property or securities to which any Contributing Creditor would be
entitled except for the provisions of this Agreement shall, and no payment over
pursuant to the provisions of this Agreement to the Secured Parties by the
Contributing Creditors shall, as between any Subsidiary Guarantor, its creditors
other than the Secured Parties and the Contributing Creditors, be deemed to be a
payment by such Subsidiary Guarantor to or on account of Credit Agreement
Indebtedness. Notwithstanding anything to the contrary in this Agreement, each
Contributing Agent shall retain all rights to payment of its fees and expenses,
and the priority with respect thereto, in accordance with the provisions of the
applicable Contributing Indebtedness Documents.

13. Conflict. In the event of any conflict between any term, covenant or
condition of this Agreement and any term, covenant or condition of any of the
Contributing Indebtedness Documents, the provisions of this Agreement shall
control and govern. For purposes of this Section 13, to the extent that any
provisions of any of the Contributing Indebtedness Documents provide rights,
remedies and benefits to the Secured Parties that exceed the rights, remedies
and benefits provided to the Secured Parties under this Agreement, such
provisions of the applicable Contributing Indebtedness Documents shall be deemed
to supplement (and not to conflict with) the provisions hereof.

 

11



--------------------------------------------------------------------------------

14. Obligations of Subsidiary Guarantors Unconditional. Nothing contained in
this Agreement is intended to or shall impair, as among the Subsidiary
Guarantors and their creditors, the obligations of the Subsidiary Guarantors,
which are absolute and unconditional, to the Contributing Creditors to pay the
Contributing Indebtedness as and when such Contributing Indebtedness shall
become due and payable in accordance with its terms, or affect the relative
rights of the Contributing Creditors and other creditors of the Subsidiary
Guarantors nor, except as expressly contemplated by Section 2 hereof, shall
anything in this Agreement prevent any Contributing Creditor from exercising all
remedies permitted by applicable law under the Contributing Indebtedness
Documents.

15. Notices to Holders of Contributing Indebtedness. The Borrower shall promptly
notify the Contributing Agents of any change in the identity of the Agent from
time to time. Each Contributing Agent shall be entitled to rely on the delivery
to it of a written notice by an officer or representative of the Agent
representing himself to be acting on behalf of the Agent for the benefit of the
Secured Parties under the Credit Agreement to establish that such notice has
been given by the Agent.

16. Effect of Failure to Pay Contributing Indebtedness. The fact that failure to
make any payment on account of Contributing Indebtedness is caused by reason of
the operation of any provision of this Agreement, the effect of such provision
shall not be construed as preventing the occurrence of a default under the
Contributing Indebtedness Documents.

17. [Reserved]

18. Headings. The paragraph headings used in this Agreement are for convenience
only and shall not affect the interpretation of any of the provisions hereof.

19. Termination; Recovery and Reinstatement. This Agreement shall terminate upon
the Payment in Full of the Credit Agreement Indebtedness. If any Secured Party
is required in any insolvency proceeding or otherwise to disgorge, turn over or
otherwise pay to the estate of the Borrower or any Subsidiary Guarantor, because
such amount was avoided or ordered to be paid or disgorged for any reason,
including without limitation because it was found to be a fraudulent or
preferential transfer, any amount (a “Recovery”), whether received as proceeds
of security, enforcement of any right of set-off or otherwise, then the Credit
Agreement Indebtedness shall be reinstated to the extent of such Recovery and
deemed to be outstanding as if such payment had not occurred and the Payment in
Full of the Credit Agreement Indebtedness shall be deemed not to have occurred.
If this Agreement shall have been terminated prior to such Recovery, this
Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto. The Contributing Creditors agree that
none of them shall be entitled to benefit from any avoidance action affecting or
otherwise relating to any distribution or allocation made in accordance with
this Agreement, whether by preference or otherwise, it being understood and
agreed that the benefit of such avoidance action otherwise allocable to them
shall instead be allocated and turned over for application in accordance with
the turnover provisions set forth in this Agreement.

 

12



--------------------------------------------------------------------------------

20. Contributing Indebtedness Default Notice. The applicable Contributing Agent
shall provide the Agent with a written notice upon the occurrence of any default
under the Contributing Indebtedness, and such Contributing Agent shall notify
the Agent in the event such default is cured or waived.

21. No Contest of Credit Agreement or Liens. Each Contributing Agent, on behalf
of itself and the other Contributing Creditors, agrees that it will not, and
will not encourage any other Person to, at any time, contest the validity,
perfection, priority or enforceability of the Credit Agreement or Liens in the
Collateral granted to the Agent pursuant to the Credit Agreement or the other
Loan Documents or any Refinancing Loan Document.

22. APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

23. JURISDICTION AND VENUE. EACH CONTRIBUTING CREDITOR HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND EACH CONTRIBUTING CREDITOR
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY
OTHER SECURED PARTY TO BRING PROCEEDINGS AGAINST ANY CONTRIBUTING CREDITOR IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY
CONTRIBUTING CREDITOR AGAINST THE AGENT OR ANY OTHER SECURED PARTY OR ANY
AFFILIATE THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

24. WAIVER OF RIGHT TO JURY TRIAL. EACH CONTRIBUTING CREDITOR AND THE AGENT EACH
WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH CONTRIBUTING
CREDITOR AND THE AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL
BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING

 

13



--------------------------------------------------------------------------------

THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL
BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.

25. Waiver of Consolidation. Each Contributing Creditor acknowledges and agrees
that (i) the Borrower and each of the Subsidiary Guarantors are each separate
and distinct entities; and (ii) it will not at any time insist upon, plead or
seek advantage of any substantive consolidation, piercing the corporate veil or
any other order or judgment that causes an effective combination of the assets
and liabilities of the Borrower or any of the Subsidiary Guarantors in any case
or proceeding under Title 11 of the United States Code or other similar
proceeding.

26. Duties of Agents. Each Contributing Agent, in acting under this Agreement,
will not be bound to ascertain or inquire as to the performance or observance of
any of the terms, conditions, covenants or agreements of the Borrower or any
Subsidiary Guarantor under (x) any of the Contributing Indebtedness Documents
relating to Contributing Indebtedness for which such Contributing Agent is not
the agent or trustee or (y) the Credit Agreement or any Refinancing Loan
Documents. The Agent, in acting under this Agreement, will not be bound to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements of the Borrower or any Subsidiary Guarantor
under any of the Contributing Indebtedness Documents. Neither the Agent nor any
Contributing Agent shall be bound to ascertain whether any notice, consent,
waiver or request delivered to it by the Borrower, a Subsidiary Guarantor, any
Lender, any Contributing Creditor or any other party hereto shall have been duly
authorized or is true, accurate and complete. Neither the Agent nor any
Contributing Agent has made nor does it now make any representations or
warranties express or implied, nor does it assume any liability to any Lender,
any Contributing Creditor or any other party hereto with respect to the
creditworthiness or financial condition of the Borrower or the Subsidiary
Guarantors.

27. Capacities of Agents. It is expressly understood and agreed by each of the
parties hereto that (a) this Agreement is executed and delivered by each of the
parties hereto (other than the Notes Trustee), not individually or personally,
but solely in its capacity as agent, and (b) under no circumstances shall any
party hereto (other than the Notes Trustee) be individually or personally liable
for the payment of any amounts under this Agreement (but each party shall be
liable in its capacity as agent to the extent expressly set forth herein). It is
expressly understood and agreed by each of the parties hereto that (a) this
Agreement is executed and delivered by U.S. Bank National Association, not
individually or personally, but solely in its capacity as trustee under the
Indenture, and (b) under no circumstances shall U.S. Bank National Association
be individually or personally liable for the payment of any amounts under this
Agreement (but U.S. Bank National Association shall be liable in its capacity as
trustee to the extent expressly set forth herein) or, solely as a result of the
operation of this Agreement, for the payment of any amounts under the Credit
Agreement or the Contributing Indebtedness Documents.

[remainder of page intentionally left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Notes Trustee, the Bridge Agent and the Agent have
caused this Agreement to be executed as of the date first above written.

 

NOTES TRUSTEE: U.S. BANK NATIONAL ASSOCIATION, as Trustee By:       Name:  
Title: BRIDGE AGENT: CITIBANK, N.A., as Agent By:       Name:   Title: AGENT:
BANK OF AMERICA, N.A., as Agent By:       Name:   Title:



--------------------------------------------------------------------------------

Consent of Loan Parties

Each of the undersigned Loan Parties has read the foregoing Agreement and
consents thereto. Each of the undersigned Loan Parties agrees not to take any
action that would be contrary to the provisions of the foregoing Agreement and
agrees that, except as otherwise provided therein, no Secured Party or
Contributing Creditor shall have any liability to any Loan Party for acting in
accordance with the provisions of the foregoing Agreement and the Credit
Agreement, the Indenture, the Bridge Loan Agreement and other collateral,
security and credit documents referred to therein. Each Loan Party understands
that the foregoing Agreement is for the sole benefit of the Secured Parties and
the Contributing Creditor and their respective successors and assigns, and that
such Loan Party is not an intended beneficiary or third party beneficiary
thereof except to the extent otherwise expressly provided therein. The Borrower
agrees to be bound by Sections 6, 7 and 15 of the foregoing Agreement

Without limitation to the foregoing, each Loan Party agrees to take such further
action and shall execute and deliver such additional documents and instruments
(in recordable form, if requested) as the Agent or any Contributing Agent may
reasonably request to effectuate the terms of the foregoing Agreement.

For the purposes hereof, the address of (i) the Borrower shall be as set forth
in the Credit Agreement and (ii) each other Loan Party shall be care of the
Borrower at such address.



--------------------------------------------------------------------------------

HARRAH’S OPERATING COMPANY, INC. By:       Name:   Title: [Subsidiary
Guarantors]